Case 1:19-cv-01576-KPF Document 14-1 Filed 04/04/19 Page 1 of 2




                        Exhibit 1
          Case 1:19-cv-01576-KPF Document 14-1 Filed 04/04/19 Page 2 of 2



Mr. Garbarini –

[REDACTED PROTECTED COMPROMISE NEGOTIATE]

Finally, APMM will consent to the withdraw of the action you filed before Judge Batts only if you (or
your client) pay APMM all of the attorneys’ fees and costs it incurred preparing the Motion to
Dismiss, which APMM was forced to file on March 15, 2019 as a result of your improper actions.

David W. Marston Jr.
Morgan, Lewis & Bockius LLP
200 South Biscayne Boulevard, Suite 5300 | Miami, FL 33131-2339
Direct: +1.305.415.3443 | Main: +1.305.415.3000 | Fax: +1.305.415.3001
david.marston@morganlewis.com | www.morganlewis.com
Assistant: Paola M. Becerra | +1.305.415.3438 | paola.becerra@morganlewis.com
